Citation Nr: 0709051	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 RO decision.  The veteran 
testified before the Board in May 2006, and he submitted more 
evidence, but he waived initial RO consideration of the 
evidence.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not attributable to 
service and was not first manifest within one year of 
separation from service.

2.  Bilateral tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  Bilateral tinnitus was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 2004; a rating decision in 
December 2004; and a statement of the case.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA has made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the December 2004 rating decision) or even the 
final adjudication (the statement of the case) is harmless.  
The Board finds that even if there is any defect with regard 
to the timing or content of any of the notices sent prior to 
the RO's initial adjudication, that defect is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant has had 
a meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last adjudication 
here (the statement of the case).  In addition, in May 2006, 
the RO provided additional correspondence to satisfy the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim (including 
service medical records, VA medical treatment records, and 
Social Security Administration records) and has notified the 
appellant of any evidence that could not be obtained.  VA has 
also examined the veteran.  Thus, VA has satisfied both the 
notice and duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967, are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The "threshold for normal hearing is from 0 to 20 dB 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

In addition, with chronic disease shown as such in service 
(or within an applicable presumptive period under section 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno, supra.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

At the outset, in correspondence and at the personal hearing, 
the veteran asserted that he served in combat.  The Board 
notes that where a combat wartime veteran alleges he/she 
suffers disability due to an injury incurred in service,  38 
U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).

With regard to a separate claim for service connection for 
post-traumatic stress disorder, the RO determined that the 
veteran did not have combat service, but was exposed to 
mortar fire and rocket attacks.  He was granted service 
connection for PTSD on the basis of the in-service exposure 
to those stressors, current diagnosis, and a medical nexus 
linking the two.  The Board emphasizes that the RO did not 
concede combat exposure.  

A review of the DD Form 214 does not show that the veteran 
was awarded any combat citations.  Likewise, the personnel 
records do not reflect combat service.  The veteran served as 
an aircraft maintenance crewman.  

Nevertheless, even if the veteran had had combat service, he 
still would need competent evidence relating current 
bilateral hearing loss disability and tinnitus to service.  
The analysis required by 38 U.S.C.A. § 1154(b) for combat 
veterans applies only whether an injury or disease was 
incurred or aggravated in service.  It does not apply to the 
question of whether there is a current disability or a nexus 
connecting the disability to service.  Caluza, supra; 
Collette, supra.  Competent evidence is required to establish 
the veteran's current disability and the nexus connecting 
that disability to an in-service injury or disease.  That is, 
the veteran must meet his evidentiary burden with respect to 
service connection.  In this case, there are current 
disabilities, but they are not etiologically related to 
service, as set forth below.  

The service medical records show that in February 1968, the 
veteran underwent a Class III examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
10
25
40
LEFT
-5
-10
5
5
5

Thus, hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 was shown in the right ear.  

However, the veteran's hearing was subsequently within normal 
limits at separation.  Specifically, on his April 1969 
separation examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
N/A
10
LEFT
10
50
0
N/A
10

On his report of medical history, the veteran stated that he 
had no ear trouble.  He indicated that had had not worn 
hearing aids.  The veteran reported having other problems, 
but he did not indicate that he had tinnitus or any 
difficulty hearing.  

Post-service, there were no complaints, findings, treatment, 
or diagnosis of hearing loss disability within the first 
post-service year.  Furthermore, there were no complaints, 
findings, treatment, or diagnosis of hearing loss disability 
or tinnitus until 2002, when the veteran initially reported 
that he had hearing difficulties and tinnitus to VA 
examiners.  He indicated that he was exposed to loud noises, 
such as jet engine noise, in service.  He also stated that he 
was a carpenter after service.  

In order to determine if the veteran currently has hearing 
loss disability and tinnitus and whether they are related to 
service, the veteran was afforded a VA audiological 
examination in June 2004 and a VA medical opinion was 
requested of that examiner.  The audiogram revealed hearing 
loss disability within the meaning of 38 C.F.R. § 3.385.  He 
was diagnosed as having a moderately severe sensorineural 
hearing loss in the right ear (AD), severe sensorineural 
hearing loss in the left ear (AS), and tinnitus.  The veteran 
reported to the examiner that he had had hearing loss and 
tinnitus since service.  However, the examiner reviewed the 
claims file and determined that the veteran's current hearing 
loss disability and tinnitus were less likely as not caused 
by or the result of noise exposure during service.  The 
examiner indicated that the reason for this conclusion was 
because the veteran's hearing testing at discharge was 
normal.  

In February 2006, the veteran was afforded another VA 
audiological evaluation.  The findings were consistent with 
the prior examination, as there was hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 as well as tinnitus.  
No medical opinion relating current diagnoses to service was 
provided.  

The veteran maintains that he was exposed to loud noises to 
include tanks firing and other weapons noise during service.  
He described one incident where a tank fired next to him and 
afterwards his ears were bleeding and he could not hear.  The 
medics in the field put cotton balls in his ears.  He did not 
go to sick call the next day because he did not want to be 
assigned to mopping duty from the sick call list.  

As a layperson, the veteran is not deemed capable of making 
medical conclusions.  Thus, his statements regarding 
causation are not competent.  Espiritu, supra.  As a 
layperson, the veteran is competent to report information of 
which he has personal knowledge, such as information that he 
can gather through his senses.  See Layno, supra.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

The veteran's son submitted a letter, essentially describing 
the veteran as a good and honest man.  

The Board does not dispute that the veteran was exposed to 
loud noises during service.  Exposure to loud noises is 
consistent with the circumstances of his service.  See 
38 C.F.R. § 1154(a).  However, there is no competent medical 
evidence of any link between his current diagnoses of 
bilateral hearing loss disability and bilateral tinnitus and 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of his currently 
diagnosed disabilities.  The competent medical evidence shows 
that current bilateral hearing loss disability and bilateral 
tinnitus are not related to service.  The VA examiner stated 
that the currently diagnosed hearing loss and tinnitus were 
not related to service, even considering in-service noise 
exposure.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing probative value of medical 
opinion include the doctor's access to the claims file and 
the thoroughness and detail of the opinion.).

In sum, the competent evidence does not establish that 
bilateral hearing loss disability and/or bilateral tinnitus 
began in service or that bilateral hearing loss disability 
was manifest within one year of separation.  Accordingly, 
service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and the Board will therefore deny the 
claims.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  

Service connection for bilateral tinnitus is denied.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


